Citation Nr: 1146463	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  05-28 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence had been received to reopen a claim of entitlement to service connection for a kidney disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for rheumatoid arthritis.

3.  Entitlement to service connection for infertility, to include as due to radiation exposure during active service.

4.  Entitlement to a disability rating in excess of 60 percent for discoid lupus.  

5.  Entitlement to an effective date earlier than April 15, 2004, for the assignment of a 60 percent disability rating for discoid lupus.  

6.  Whether the rating decision in October 1986 that denied entitlement to service connection for hypertension was based on clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from September 1980 to September 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2003 and February 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2011.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in February 2008, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.     

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for rheumatoid arthritis, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for infertility is addressed in the REMAND following the order section of this decision.


FINDINGS OF FACT

1.  On August 15, 2011, prior to the promulgation of a decision in the appeal of the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a kidney disability, the Board received notification from the appellant that a withdrawal of this appeal is requested.

2.  In an unappealed August 2003 rating decision, the RO denied entitlement to service connection for rheumatoid arthritis.

3.  The evidence associated with the claims files subsequent to the August 2003 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim.

4.  The Veteran's discoid lupus is a systemic disability productive of frequent exacerbations producing severe impairment of health due to significant skin manifestations, which require immunosuppressive therapy and corticosteroids for control; depression and anxiety, which require anti-depressants and anti-anxiety medication for control; dry eye syndrome with photosensitivity, which requires medicated eye drops for control; and polyarthralgias, which require anti-inflammatory and pain medication for control.

5.  The June 2002 rating decision confirming and continuing the Veteran's 50 percent disability rating for discoid lupus is final.  

6.  The Veteran filed a claim of entitlement to an increased disability rating for discoid lupus more than one year following the effective date of a liberalizing VA law and at the time of the liberalizing VA law, the Veteran's discoid lupus required immunosuppressive therapy and corticosteroids for control.  

7.  The Veteran has not identified an error of fact or law in the October 1986 RO decision that compels a conclusion, to which reasonable minds could not differ, that the results would have been manifestly different had the error not been made.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a kidney disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for rheumatoid.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for a disability rating of 100 percent for systemic discoid lupus have been met or approximated for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 6350 (2011). 

4.  The criteria for an effective date of April 15, 2003, but no earlier, for the assignment of a 60 percent disability rating for discoid lupus have been met or approximated.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.157, 3.400, 4.118, Diagnostic Codes 7806, 7809 (2011). 

5.  Clear and unmistakable error is not shown in the October 24, 1986, rating decision, in which the RO denied entitlement to service connection for hypertension.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in the course of his hearing before the Board on August 15, 2011, the appellant withdrew the appeal regarding the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a kidney disability.  Hence, there remain no allegations  of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was mailed letters in June 2004, July 2004, April 2005, July 2006, August 2007, and November 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The November 2009 letter also informed the Veteran of the basis for the prior denial of entitlement to service connection for rheumatoid arthritis.  In a June 2007 Supplemental Statement of the Case (SSOC) notice letter, the Veteran was provided with appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim to reopen and that no VA medical opinion has been obtained in response to this claim, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).

With respect to the Veteran's claim of CUE, in Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions. 

Therefore, the Board finds that the Veteran's CUE claim is not subject to the provisions of the VCAA.  The Board notes that the Veteran and his representative have been accorded sufficient opportunity to present his contentions.  There is no indication that they have further argument to present.

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Currently, the Veteran's discoid lupus is rated under Diagnostic Code 7809, used for evaluating discoid lupus erythematosus or subacute cutanueous lupus erythematosus.  Under this code, the disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  Ratings for discoid lupus under these diagnostic codes are not to be combined with a rating under Diagnostic Code 6350.  38 C.F.R. § 4.118,  

As per the instructions in Diagnostic Code 7809, the Veteran's discoid lupus has been rated using the evaluation criteria under Diagnostic Code 7806.  Under this code, a maximum 60 percent disability rating is warranted for dermatitis or eczema that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas affected; or, constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the last 12 month period.  

The Board notes that discoid lupus can also be rated under Diagnostic Code 6350, used for evaluating systemic lupus erythematosus (disseminated).  Under this code, a 60 percent disability rating is warranted when there are exacerbations lasting a week or more, 2 or 3 times per year.  A maximum 100 percent disability rating is warranted when there are frequent exacerbations producing severe impairment of health.  Ratings for discoid lupus under Diagnostic Code 6350 are not to be combined with ratings for the same disability under Diagnostic Code 7809.  38 C.F.R. § 4.88b.       

Earlier Effective Date

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim. An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

An effective date that is prior to the date of receipt of a claim may be assigned where compensation is awarded or increased pursuant to a liberalizing law or a liberalizing VA issue.  38 C.F.R. § 3.114.  More specifically, if a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R.
§ 3.114(a)(1).  Alternatively, if a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

CUE

CUE is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the adjudicator, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Claim to Reopen

The Veteran originally filed his claim of entitlement to service connection for rheumatoid arthritis in May 2003.  In an August 2003 rating decision, the Veteran was denied entitlement to service connection for rheumatoid arthritis based on the finding that there was no evidence that the Veteran had been diagnosed with rheumatoid arthritis.  The Veteran did not appeal this decision.

The pertinent evidence of record at the time of the August 2003 rating decision included the following:  the Veteran's STRs, which are negative for treatment for or a diagnosis of rheumatoid arthritis while the Veteran was in active service; a January 1984 VA examination report, at which time the Veteran reported periodic joint pain but was not diagnosed with rheumatoid arthritis; a June 1991 VA examination report, which shows that the Veteran complained of multiple joint pains, but is negative for a diagnosis of rheumatoid arthritis; a July 1991 rating decision, which increased the Veteran's disability rating for lupus based on evidence of polyarthralgias; and, multiple VA Medical Center treatment notes showing that the Veteran has received extensive care for his lupus and while he has been diagnosed with polyarthralgias, there is no indication from the VA Medical Center treatment notes that he has been diagnosed with rheumatoid arthritis.

The pertinent evidence that has been received since the unappealed rating decision includes the following:  the Veteran's assertions that he has rheumatoid arthritis that is related to his lupus; a January 2005 VA joint examination report, a review of which is negative for a diagnosis of rheumatoid arthritis; an August 2005 VA general medical examination report, a review of which is negative for a diagnosis of rheumatoid arthritis; and additional VA Medical Center treatment notes which fail to show that the Veteran has a confirmed diagnosis of rheumatoid arthritis.  

The Board finds that the evidence received since the August 2003 rating decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  Competent evidence showing that the Veteran has been diagnosed with rheumatoid arthritis has not been added to the record.  

Accordingly, the Board must conclude that new and material evidence to reopen the claim for service connection for rheumatoid arthritis has not been received, and the August 2003 rating decision remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Evaluation of Discoid Lupus 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In December 2004, the Veteran was afforded a VA skin examination.  At that time, the Veteran reported that he continued to have new lesions palpated on his scalp with continued hair loss.  He reported that the areas on his scalp would become very tender and itched when they were exposed to sunlight.  He denied any other rashes on other parts of his body at the time of examination.  He reported joint pain, but denied nail troubles.  

Upon physical examination, the Veteran was found to have classic hypo and hyper pigmented areas of scarring on his scalp with resulting alopecia.  It was noted that approximately 50 percent of the Veteran's scalp was affected.  Additionally, the Veteran had one lesion on his upper back.  The Veteran did not appear to have any dermatitis and there were no changes in his nails.    

In January 2005, the Veteran was afforded a VA infectious disease examination.  At that time, the Veteran reported that he experienced worsening alopecia and multiple arthralgias, including in his larger joints such as his shoulders and hips.  The Veteran reported that his symptoms were worse in the morning and when the weather was cold.  He reported that he took Arthrotec and Diclofenac with some relief.  The Veteran reported that he was significantly limited by daily joint discomfort.  He described significant sensitivity to the sun and reported that he had to wear glasses on a daily basis.  It was noted that the Veteran had been hospitalized for treatment of his lupus in the past and that he had been on steroid treatment for his lupus.  

Upon physical examination, the Veteran appeared well-nourished, but was noted to be an extremely thin man.  There was anicteric sclera found, his mucous membranes were mildly dry, and there was no conjunctival infiltrate.  The Veteran's neck was supple and without lymphadenopathy.  The Veteran's heart rate and rhythm were normal and there was no rub.  The Veteran's lungs were clear and without rub or crackles.  The Veteran's abdomen was extremely thin, soft, and nontender.  There was no hepatomegaly.  The Veteran's extremities showed 2+ distal pulses and there was no edema or cyanosis.  The Veteran's nails were normal.  The examiner reported that approximately 40 percent of the Veteran's scalp was affected by alopecia and hypopigmentation.  The Veteran's hair was normal in texture and he had one small hypopigmented lesion on his right upper back.  The Veteran was noted to have full range of motion of his wrists and hands, and normal strength in his hands and feet.  The Veteran was also noted to have normal strength in his proximal and distal extremities, bilaterally.  There was no joint deformity in his hands.  

In sum, the examiner reported that the Veteran had multiple complaints that were consistent with systemic lupus erythematosus.  The examiner noted that the Veteran's cutaneous manifestations of his disease were relatively well controlled on his medication regiment, to include Plaquenil therapy.  The examiner reported that the Veteran's lupus disease process appeared to be chronic in nature, but that there were no significant exacerbations which caused total incapacitation. 

In January 2005, the Veteran was also afforded a VA joint examination.  At that time, the Veteran reported pain in his shoulders, heels, knees, ankles, and hips.  He reported that his left shoulder, his ankles, and his hips would get stiff and painful approximately two times per week.  He reported that his joint pain was usually a 5 out of 10 in intensity, but that he did experience intermittent flare-ups when the pain was approximately a 9 out of 10 in intensity.  He reported weakness and stiffness, but denied swelling, heat, redness, and instability.  He reported that his knees did give way periodically, but denied episodes of locking.  The Veteran reported that he experienced fatigability in his hips, knees, and shoulders.  He also reported a lack of endurance in his joints.  The Veteran reported that he used Bengay and Icy Hot for treatment in addition to various medications prescribed by his primary care physician.  

The Veteran reported that as long as he was not active, his joints did not bother him.  The Veteran denied using crutches and corrective shoes, but reported that he used a cane on occasion for his lower extremities.  The Veteran denied a history of injury to any of his joints.  The Veteran also denied experiencing any subluxation or dislocation of any joint and denied experiencing constitutional symptoms related to inflammatory episodes.  The Veteran reported that he was limited from doing any lifting, but that he was able to perform some limited yard work and house work.  He reported that he was able to stand for 30 minutes or walk approximately one mile without difficulties.  He reported that he had pain in his shoulders with overhead activities.  He reported that he experienced increased pain, weakness, stiffness, swelling, and fatigability at night.    

Upon physical examination, the Veteran did not have redness, swelling, or erythema about his bilateral hips.  Bilateral hip range of motion measurements were as follows: flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 80 degrees, and internal rotation to 20 degrees.  There was no tenderness to palpation of the hips and hip strength was 5/5.  With regard to the Veteran's knees, there was no redness, swelling, or erythema.  There was no patellar instability or tenderness to palpation.  The Veteran's bilateral knee range of motion was full, with 140 degrees of flexion and 5 degrees of extension.  The medial and lateral collateral ligaments were stable to varus and valgus stress at neutral and at 30 degrees of flexion.  Anterior and posterior cruciate ligaments were intact on anterior and posterior sign.  Medial and lateral menisci were intact to McMurray's test.  There was 5/5 strength on extension and flexion of the knees.  On examination of the Veteran's ankles, there was normal alignment at neutral position of the foot at 90 degrees.  There were 20 degrees of dorsiflexion and 45 degrees of plantar flexion in the ankles.  There was no varus or valgus angulation of the OS calcis.  With respect to the Veteran's upper extremities, the left shoulder was noted to have tenderness to palpation over the greater tuberosities and the acromioclavicular joint.  There was no swelling, redness, or erythema.  He had positive impingement sign in the left shoulder and there was some weakness with abduction and forward flexion.  Left shoulder range of motion measurements were as follows: flexion to 150 degrees, abduction to 160 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  With respect to the right shoulder, there was positive impingement sign, crepitus, positive empty can test, and positive cross-arm adduction test with acromioclavicular joint pain.  There was no redness, swelling, or erythema.  Right shoulder range of motion measurements were as follows: 170 degrees of flexion, 140 degrees of abduction, 80 degrees of external rotation, and 80 degrees of internal rotation.  There was weakness in right shoulder abduction and forward flexion.  

The examiner diagnosed mild, intermittent joint pain and possible degenerative joint disease in the right shoulder.  It was the examiner's opinion that the Veteran's joint pain was not related to his diagnosis of lupus because there was no evidence that the Veteran experienced symptoms of rheumatoid arthritis such as bogginess and swelling about the knees; or, redness or tenderness to palpation of any of the other joints. 

In August 2005, the Veteran was afforded a VA general medical examination.  At that time, the Veteran reported that he experienced hip, knee, ankle, and shoulder pain, with his left shoulder causing him the most pain.  He reported some joint weakness, stiffness, and fatigability; especially in the left shoulder.  The Veteran denied using a sling of any kind, but did report that he used a cane for balance and wrist splints for support.  He denied experiencing night sweats, fevers, chills, weight loss, and any other symptoms of inflammatory arthritis.  The examiner reported that the Veteran did have mild arthralgias that were related to his lupus, but they were not so bad as to be described as rheumatoid arthritis.  

Upon physical examination, the Veteran's left shoulder range of motion measurements were as follows: abduction to 160 degrees with pain, flexion to 160 degrees with pain, internal rotation to 80 degrees, and external rotation to 80 degrees.  There was no heat, redness, joint effusion, or soft tissue swelling in the left shoulder.  There was also no apparent weakness, pain, fatigability, or incoordination after repetitive motion.  The examiner diagnosed arthralgias due to discoid lupus.  

In May 2007, the Veteran was afforded a VA psychiatric examination.  At that time, the Veteran was diagnosed with depressive disorder not otherwise specified (NOS).  It was the examiner's opinion that the Veteran's depression was a result of his service-connected discoid lupus.  The Veteran was noted to be taking both anti-depressants and anti-anxiety medication.  Additionally, the Veteran was noted to have occasional decrease in work efficiency and intermittent inability to perform occupational tasks as a result of his depression.    

In May 2009, the Veteran was afforded another VA skin examination.  At that time, the Veteran reported that as a result of his lupus he experienced hair loss on his scalp and at times developed itchy plaques that were very tender and resulted in further hair loss.  It was noted that the Veteran used several different topical lotions and creams for treatment of his lupus.  It was also noted that the Veteran had taken Tacrolimus twice daily, an immunosuppressive therapy, for at least the past 12 months and that he had required daily use of a topical corticosteroid for treatment of his lupus. 

Upon physical examination, greater than 5 percent, but less than 20 percent of the Veteran's head, face, and neck were affected by his lupus.  He had scattered pinkish, smooth, oval shaped patches of various sizes on his scalp that were absent of hair.  The examiner confirmed the diagnosis of discoid lupus with alopecia.  

A review of the VA Medical Center treatment notes of record shows that the Veteran has received regular treatment for his service-connected lupus and symptoms related to such.  It has been noted in the various VA Medical Center treatment notes that the Veteran experiences skin manifestations, eye problems, polyarthralgias, depression, and anxiety as a result of his lupus.  

Of record is a March 2004 letter from the Veteran's VA Medical Center primary care provider, Dr. M.S.  In his letter, Dr. M.S. reported that he had examined the Veteran on several occasions and noted that the Veteran had a confirmed diagnosis of lupus.  Dr. M.S. reported that the Veteran's symptoms of lupus consisted of discomfort and aches in the muscles and joints, skin conditions, rashes, nail problems, sun sensitivity, and alopecia.  Additionally, Dr. M.S. reported that the Veteran had also been seen by eye specialists who had diagnosed conjunctivitis and keratoconusconjunctivitis that was likely related to the Veteran's discoid lupus. 

The Board notes that a review of the record shows that the Veteran is currently in receipt of compensation for discoid lupus under Diagnostic Code 7809, rated as 60 percent disabling; for depression and anxiety as a result of his service-connected discoid lupus under Diagnostic Code 9434, rated at 30 percent disabling, and for dry eye syndrome with photosensitivity as a result of his service-connected discoid lupus under Diagnostic Code 6018, rated as 10 percent disabling.  The Veteran has not been separately rated for his various arthralgias that have been noted to be a result of his service-connected discoid lupus.  

The Board finds that rather than separately rating the different manifestations of the Veteran's discoid lupus under different diagnostic codes, it would provide a better benefit to the Veteran to combine all the manifestations of his discoid lupus together for consideration as a systemic disability and to assign a single disability rating under Diagnostic Code 6350.  

Therefore, the Board finds that the Veteran is entitled to a 100 percent disability rating for his discoid lupus, with associated alopecia, depression, anxiety, polyarthralgias, and dry eye syndrome with photosensitivity that have been well-documented.  In this regard, the Board finds that when considered as a single systemic disability, the various manifestations of the Veteran's discoid lupus are productive of frequent exacerbations producing severe impairment of health.  The Board notes that the Veteran requires daily treatment in the form of immunosuppressive therapy, corticosteroids, numerous creams and ointments, anti-depressants, anti-anxiety medication, daily medicated eye drops, anti-inflammatory medication, and pain medication.  Without the Veteran's extensive medication regiment, he would be unable to function.  As found in this decision, even with the medication, he is subject to frequent exacerbations producing severe impairment of health.  For these reasons, the Board finds that the symptoms of the Veteran's lupus and associated complications more nearly approximate those required for a single 100 percent disability rating than separate ratings not combinable to 100 percent.  38 C.F.R. § 4.88b, Diagnostic Code 6350.  

Earlier Effective Date

The Veteran has asserted that he warrants an earlier effective date for the assignment of a 60 percent disability rating for discoid lupus.  He states that the effective date should be earlier than his April 15, 2004, date of claim for increase.  

Prior to his April 15, 2004, claim for increase, the Veteran's most recent claim for an increased disability rating for his discoid lupus was from January 2002 and in a June 2002 rating decision, the Veteran's 50 percent disability rating was confirmed and continued.  A review of the rating decision shows that at that time, the Veteran's discoid lupus was rated under 38 C.F.R. § 4.118, Diagnostic Code 7809, which utilized the rating criteria outlined in Diagnostic Code 7806, used for evaluating eczema.  The highest allowable disability rating for the Veteran's discoid lupus under Diagnostic Code 7809 (utilizing the rating criteria under Diagnostic Code 7806) at the time of the June 2002 rating decision was 50 percent.  

The Veteran did not appeal the June 2002 decision and there is no document of record in the claims file prior to the April 15, 2004, claim for increase that can be construed as either a notice of disagreement with the June 2002 rating decision or a new claim for an increased disability rating for the Veteran's discoid lupus.  

Following the unappealed June 2002 rating decision, the criteria for rating disabilities of the skin was amended, effective August 30, 2002.  Under the new criteria, discoid lupus was still evaluated under Diagnostic Code 7809, which still utilized the rating criteria outlined in Diagnostic Code 7806.  Under the amended rating criteria, the highest allowable disability rating under Diagnostic Code 7809, again utilizing the evaluation criteria outlined under Diagnostic Code 7806, was 60 percent.  As this increased the maximum schedular disability rating for this disability, this change in regulation is considered liberalizing.  

Therefore, as noted above, an earlier effective date that is prior to the date of receipt of a claim may be assigned where compensation is awarded or increased pursuant to a liberalizing law or a liberalizing VA issue.  See 38 C.F.R. § 3.114.  

A review of the record shows that the Veteran was on immunosuppressive therapy and corticosteroids at the time of the August 2002 amendment of the rating criteria for disabilities of the skin, thus satisfying the new criteria for a 60 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7809.    

As the Veteran submitted his claim of entitlement to an increased disability rating more than one year after the August 30, 2002, liberalizing legislation, an earlier effective date may be assigned for a period of one year prior to the date of receipt of such claim.  See 38 C.F.R. § 3.114(a)(3).  

Accordingly, the Board finds that an effective date of April 15, 2003, but no earlier, for the award of a disability rating of 60 percent for discoid lupus under 38 C.F.R. § 4.118, Diagnostic Code 7809, is warranted.  

CUE

In his May 2003 statement, the Veteran asserted that the RO should have awarded entitlement to service connection for hypertension in an October 1986 rating decision based on the fact that he was noted to have "borderline hypertension" at the time of his separation examination in July 1983, and was noted to have hypertension in a VA Medical Center treatment note from 1984.  A review of the record reflects that the Veteran did not appeal the October 1986 rating decision.  Accordingly, it became final.  See 38 C.F.R. § 3.104 (2011).
  
The Board notes that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

Careful review of the Veteran's claims files does in fact show that he was noted to have "borderline hypertension" at the time of his separation examination in July 1983.  A review of the post-service medical evidence shows that the Veteran was afforded a VA examination in January 1984.  There is no indication that he was afforded serial blood pressure readings in accordance with VA compensation guidelines at that time and he was not diagnosed with hypertension by the VA examiner.  In an April 1984 VA Medical Center treatment note, it was noted that the Veteran had high blood pressure, but there is no indication that he was afforded serial blood pressure readings in accordance with VA compensation guidelines at that time.  In April 1984, the Veteran was afforded another VA examination in order to determine whether he had hypertension.  At that time, the VA examiner noted that while the Veteran had a history of high blood pressure, his blood pressure reading taken at the VA examination was within normal limits.  The examiner did not diagnose the Veteran with hypertension at that time.  In August 1986, the Veteran was afforded another VA examination.  There is no indication from the examination report that the Veteran had high blood pressure readings at that time and there was no diagnosis of hypertension made by the VA examiner.  

Based on the requirements for a finding of a diagnosis of hypertension for VA compensation purposes, there was no competent evidence of record at the time of the October 1986 rating decision indicating that the Veteran had been appropriately diagnosed with hypertension.   

In sum, there is no indication that the RO's October 1986 denial of the Veteran's claim of entitlement to service connection for hypertension was "undebatably incorrect" so as to warrant a finding of CUE.  In essence, the Veteran's allegation of CUE is based on how the RO weighed the evidence.  Accordingly, the Board finds that the Veteran has not raised, nor has the record suggested, any error of fact or law which is such that it would compel the conclusion that the result would have been manifestly different but for the error.  

Therefore, the criteria for a finding of CUE in the October 1986 rating decision have not been met.


ORDER

The appeal of the denial of the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a kidney disability is dismissed.  

The Board having determined that new and material evidence has not been received, reopening of the claim for entitlement to service connection for rheumatoid arthritis is denied.

The Board having determined that the Veteran's systemic discoid lupus warrants a 100 percent disability rating for the entire period on appeal, the benefit sought on appeal is granted to that extent and is subject to the criteria applicable to the payment of monetary benefits.

An effective date of April 15, 2003, but no earlier, for the award of a 60 percent disability rating for discoid lupus is granted.

The claim of clear and unmistakable error in the October 24, 1986, rating decision, wherein the RO denied entitlement to service connection for hypertension, is denied.



REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for infertility is decided.  

In the February 2008 remand, the Board directed that the Veteran be afforded a VA examination in order to determine whether he had infertility that was a result of his discoid lupus and treatment for such, or in the alternative, a result of his documented radiation exposure during active service.  A review of the record shows that the Veteran was not afforded the directed VA examination.  

For this reason, the Board has concluded that the development conducted does not adequately comply with the directives of the February 2008 remand.  The Court has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be afforded a VA examination in order to determine whether he has infertility that is etiologically related to his discoid lupus and treatment for such, or that is etiologically related to his documented radiation exposure during active service.

Additionally, current pertinent treatment records should be obtained before a decision is rendered with respect to this issue.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present infertility.  The claims files must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present infertility as to whether it is at least as likely as not (50 percent or greater probability) that the disability is etiologically related to the Veteran's active service, to specifically include his documented radiation exposure, or was caused or chronically worsened by the Veteran's service-connected discoid lupus and treatment for such.

The complete rationale for all opinions expressed must be provided.  

3. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for infertility based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


